UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1173


LAWRENCE E. MATTISON,

                    Plaintiff - Appellant,

             v.

DENIS R. MCDONOUGH, Secretary Department of Veterans Affairs; U.S.
DEPARTMENT OF VETERANS AFFAIRS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:19-cv-00018-RAJ-LRL)


Submitted: February 26, 2021                                      Decided: March 5, 2021


Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Eliot Mattison, Appellant Pro Se. Sean Douglas Jansen, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Eliot Mattison appeals the district court’s order granting Defendants’

motion to dismiss and dismissing Mattison’s employment discrimination action, brought

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-

17, and 42 U.S.C. § 1981, for failure to state a claim. We have reviewed the record and

find no reversible error. Accordingly, we affirm the district court’s order and judgment.

Mattison v. Wilkie, No. 4:19-cv-00018-RAJ-LRL (E.D. Va. Feb. 10, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2